Dismissed and Memorandum Opinion filed September 8, 2005








Dismissed and Memorandum Opinion filed September 8,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00801-CV
____________
 
AMENITY PLUS
HOMES INC., ET AL., Appellants
 
V.
 
ELEANOR
BABINEAUX, Appellee
 

 
On Appeal from County Civil Court
at Law No. 4
Harris County,
Texas
Trial Court Cause No. 778,434
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed March 2, 2005.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellants did not make arrangements
to pay for the record.  
On August 4, 2005, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellants paid or made arrangements to pay for
the record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).




Appellants filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 8, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.